 



Exhibit 10.1
TRM AND eFUNDS
SETTLEMENT TERM SHEET

    TRM and eFunds have agreed in principle as follows:   •   TRM will pay
eFunds $2,500,000 together with any current outstanding accounts receivable,
upon the execution of a mutually acceptable Settlement and Release Agreement
(“Agreement”) between the parties. For the purpose of clarity, $800,000 of this
payment will be to settle eFunds’ outstanding receivables for 2006, with the
balance applied to 2007. The Agreement, including but not limited to the
termination of the MSA, is contingent upon and shall become effective on eFunds’
receipt of this payment.   •   TRM will fully release all claims, demands and
potential actions with respect to eFunds’ demands for payment of the 2005 Annual
Minimum and the 2006 Annual Minimum. TRM has previously claimed set off and
counterclaims for these amounts in excess of approximately $597,000 for the 2005
Annual Minimum and $857,000 for 2006.1   •   eFunds and TRM will fully release
each other from any claims that they may have against each other under the MSA.
  •   The parties will agree to terminate the MSA.   •   TRM and eFunds will
work, in good faith, to produce an orderly transition plan whereby TRM will
assume, either directly or through an alternative outsource provider, all of the
Managed Services currently being performed by eFunds under the MSA. Assuming
that a prompt resolution can be achieved, TRM agrees that this transition shall
be completed no later than March 31, 2008 (the “Transition Date”).   •   During
the transition described in the immediately preceding paragraph, TRM shall
continue to pay eFunds for any services actually performed by eFunds for TRM at
the prices currently being charged and in the same manner as set forth in the
MSA. eFunds shall perform all services in good faith and at a level that is
currently being provided by eFunds.   •   In consideration for the payment of
$2,500,000 and other terms and conditions herein, eFunds will provide Processing
Services as follows:

  (a)   Term. For four years, commencing December 1, 2007 and ending
November 30, 2011.     (b)   TRM shall pay eFunds $0.0300 per Transaction
processed. This amount includes transaction costs and dial up service, but does
not include sponsorship or leased lines, which will be billed separately to TRM.

 

1   All capitalized terms not specifically defined herein shall have the same
meaning as set forth in the MSA.

 



--------------------------------------------------------------------------------



 



  (c)   eFunds Processing Services shall be consistent with the Service Levels
required at present by the MSA, but eFunds shall provide:

  (i)   Terminal IDs. eFunds will provide terminal IDs and will activate
terminals on a daily (business day) basis. Requests for “SOLD” machines that are
received by 11:00 AM (CST) will be activated with the next business day’s
scheduled roll-in (2:00 AM — CST). Requests for “PLACED/MANAGED” machines that
are received by 11:00 AM (CST) on Mondays will be included in the scheduled
Thursday roll-in (2:00 AM — CST) and requests received by 11:00 AM (CST) on
Wednesdays will be included in the scheduled Monday roll-in (2:00 AM - CST).
Roll-ins are not performed on holidays or designated system “RED” days.     (ii)
  On all merchant owned machines processed through eFunds, eFunds will charge
such merchants any and all Reg E fees incurred through those machines directly
through such merchants settlement accounts, provided such accounts are still
accurate and valid. To the extent such account information is no longer valid or
if such account is no longer active, or with respect to any TRM owned machines,
any Reg E fees incurred shall be chargeable directly to TRM and it will be up to
TRM to recoup such fees from such merchants.     (iii)   Interchange payment.
eFunds will work in good faith with TRM to consider a processing change that
would permit payment of interchange fees through eFunds (to permit better
auditing of the fees).

  (d)   Preferred Provider. Provided that eFunds maintains Processing Services
in accord with the Service Levels now in the MSA, TRM shall not move any ATMs
that are currently processing with eFunds to another Processor. TRM shall use
eFunds as a service provider, pursuant to the terms of this agreement for all
future acquired ATMs, provided that TRM is contractually permitted to do so and
consistent with heritage relationships associated with such machines.
Additionally, eFunds shall have a right of first refusal as to ATMs presently
under contract to other service providers when that contract is expiring and/or
subject to renewal.     (e)   Volume. TRM shall use its best commercial efforts
to achieve a dollar value of Processing Services of at least $1,000,000 (“Volume
Amount”) for each of the four years of the Term. This figure is based on current
number of transaction volume. For each month in the term, the Volume Amount may
be adjusted downward in proportion to any decrease in volume based on a 6-month
rolling average.

 



--------------------------------------------------------------------------------



 



•   Notwithstanding the foregoing, eFunds shall continue to remit to TRM all net
revenue generated by the PetroCan agreement as set forth in the Purchase
Agreement for the remainder of the existing term of such agreement.   •   eFunds
shall maintain all records relating to TRM and its customers regarding ATM
transaction levels, residual payments, customer accounts, and customer
complaints for 4 years from the date of any Settlement and Release Agreement.  
    Dated this 17th day of December, 2007.

            TRM Corporation
      By   /s/ Richard Stern        Richard Stern        President and CEO     

     Dated this 18th day of December, 2007

            EFD | eFUNDS CORPORATION
      By   /s/ Gary Norcross        Gary Norcross        President and Chief
Operations Officer,
Transaction Processing Services
Fidelity National Information Services     

 